DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendment filed on 05/23/2022 has been accepted and entered. Accordingly, Claims 1, 4, 8, 11, 15 and 18 have been amended.
Claims 3, 10 and 17 were previously canceled.
Claims 6-7, 13-14, 20 and 25 have been canceled. 
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 and 21-24 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 7 to 8 of the Amendment filed 05/23/2022, with respect to claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 and 21-24, in conjunction with amendments “detecting beam failure in the first component carrier using the reference signal received in the second component carrier, wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and determining whether the one or more beams in the first component carrier is failing based on the BLER; and transmitting a preamble in the second component carrier with the preamble uniquely identifying a candidate beam for the UE to perform beam recovery on” has been fully considered and are persuasive. Therefore, rejections of claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 and 21-24 have been withdrawn.
Allowable Subject Matter
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “detecting beam failure in the first component carrier using the reference signal received in the second component carrier, wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and determining whether the one or more beams in the first component carrier is failing based on the BLER; and transmitting a preamble in the second component carrier with the preamble uniquely identifying a candidate beam for the UE to perform beam recovery on” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Zhang et al. (U.S Patent Application Publication No. US 2020/0275523 A1), which is directed to a Multiple-Input and Multiple-Output (MIMO) system a fifth generation (5G) system; and teaches that wireless communication implemented by a user equipment (UE) 101; communication with an access node gNB over a bandwidth part (BWP) in a current component carrier (e.g., a first component carrier) using one or more beams/multi-beams and, wireless communication between the UE device and the access node gNB using a plurality of beams and, establishment of wireless communication; receiving a reference signal (CSI-RS/SS blocks) via a plurality of beams based on the component carrier and, receiving a reference signal (CSI-RS/SS blocks) on a plurality of beams within another BWP in the current component carrier or another component carrier (e.g., second component carrier) associated with the first component carrier; the reference signal is a synchronization signal block (SS Block) or a channel state information reference signal (CSI-RS) in different BWP of that second component carrier that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) and, reference signal receiving power e.g., RSRP or a reference signal receiving quality e.g., RSRQ or a synchronization signal block (SSB) that is a reference (e.g., spatial QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) with the beam index and, physical downlink control channel (PDCCH) assigned to the UE 101; the SS block or CSI-RS within the BWP in the current/first component carrier which is different from the BWP in the another component carrier/ second component carrier for the TRS with QCLed relationship of an SS block or a CSI-RS for beam management, and, the SS block or CSI-RS within the BWP in the current/ first component carrier is different carrier in the Quasi-Co-Located (QCL) relationship with the BWP in the another component carrier/second component carrier for the TRS and, the first component carrier is different from the second component carrier for the TRS;

	Cirik et al. (U.S Patent Application Publication No. US 2019/0215888 A1), which is directed multicarrier communication system; and teaches that the reference signal is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS); the SSB  or the CSI-RS is associated with a physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) through spatial QCL parameters such as QCL-scramblingidentity, crs-portscount, mbsfn-subframeconfiglist, csi-rs-configZPid, qcl-csi-rs-configNZPid), and/or other radio resource parameters; the PDCCH BLER is detecting beam failure in the first component carrier by using the reference signal such as CSI-RS resources and/or SS Blocks received in the second component carrier which are configured as spatial QCL reference with the PDCCH and a Demodulation Reference Signal (DM-RS) of the PDCCH; the quality of RSRP/BLER block error ratio of the PDCCH channel transmission is determined by using the one or more beams 4011, 4012 on the component carrier CC based on the CSI-RS/SS Blocks reference signal received on the second component carrier and, one or more beams (e.g., beam 1, beam 2, beam 3) on all subcarriers based on the CSI-RS/SSB reference signal; detecting beam failure by the PDCCH BLER in the first component carrier comprises: measuring and/or determining a downlink channel PDCCH block error ratio (BLER) transmitted by using the beams (e.g., one or more beams on the component carrier CC) based on the CSI-RS resource/SS blocks reference signal with the corresponding hypothetical BLER and determining whether the beam 4111 and the beam 4112 in the first component is failing (e.g., falls below a threshold) based on the BLER of PDCCH transmission; the wireless device 4202 is determining whether the beam 4211 and the beam 4212 (e.g.,  one or more beams) in the first component has fallen below a threshold for a downlink control channel PDCCH transmission based on detecting a quality of BLER/RSRP;
	Liu et al. (U.S Patent Application Publication No. US 2018/0368124 A1), which is directed to a fifth generation (5G) New Radio (NR) system architecture; and teaches that the first component carrier and the second component carrier are different carriers and, millimeter wave (mmW)/the first component carrier is different than frequency sub-6 GHz/the second component carrier and, a first subset of component carriers is in a high frequency (HF) band and a second subset of component carriers is in a low frequency (LF) band; detecting a beam failure in the first component carrier using the reference signal and, detecting a beam failure BFRQ using the reference signal received in the CSI-RS and PDCCH DMRS or reference signal received power (RSRP) or reference signal received quality (RSRQ)/second component carrier and, sending the BFRQ by using CSI or ACK/NACK messaging for detecting a beam failure and, a beam failure occurs and is detected in the first component carrier using the reference signal received in another component carrier/second component carrier (para [0102] Fig.7A-B); and
	Wang et al. (U.S Patent Application Publication No. US 2020/0275524 A1), which is directed to a Multiple-Input and Multiple-Output (MIMO) system a fifth generation (5G) New Radio (NR) system; and teaches that determining beam failure by the PDCCH in the first component carrier using the reference signal such as SS Block or CSI-RS received in the second component carrier which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH; measuring or determining a downlink channel PDCCH block error ratio (BLER) or different EPRE transmitted using the beams (e.g., one or more Tx beams) based on the reference signal such as CSI-RS resource or SS blocks with the corresponding hypothetical BLER; determining whether the different beams such as SS Block beams or CSI-RS beams in the first component carriers is failing (e.g., falls below a threshold) based on the BLER of PDCCH transmission (Para [0081]-[0084] Fig.5).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “detecting beam failure in the first component carrier using the reference signal received in the second component carrier, wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and determining whether the one or more beams in the first component carrier is failing based on the BLER; and transmitting a preamble in the second component carrier with the preamble uniquely identifying a candidate beam for the UE to perform beam recovery on” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414      

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414